Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings have been withdrawn.

Response to Arguments
Applicant’s arguments filed 9/2/21 regarding Maier failing to teach the elements being bistable have been fully considered and are persuasive.  The rejection has been withdrawn; all pending claims are allowed.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose a lighting device for attaching to a mobile device, the lighting device comprising:
a luminous element is attached to a first end section of a first bistable element
a retaining element is attached to a second opposed end section of the first bistable element 
the first bistable element is unrolled in a first stable state such that the luminous element is maximally spaced from the retaining element, the first bistable element is rolled up in a second stable state,
 the lighting device can be clamped to the mobile device by spring force of the first bistable element, wherein the luminous element and/or the retaining element are each attached to the respective end section of the first bistable element with an elastic spring element, wherein the lighting device with the first bistable element in its first stable state and the spring elements in their relaxed state has a bracket-like shape in cross-section.
	The closest prior art found was Maier DE 10 2016200100, which discloses all of the limitations of claim 1 except for the limitations regarding the element being a bistable element performing the functions. Although Maier is held in a stable state in when the light is in both positions, it cannot be interpreted as being bistable, since that infers instability such that the device can only be held in the two states, as argued by the applicant in the response filed 9/2/21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875                                                                                                                                                                                             AR